Citation Nr: 0115260	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-15 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee replacement, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to July 
1983.  

Service connection for left knee disability was initially 
established pursuant to a rating decision by the Department 
of Veterans Affairs (VA) regional office (RO) in April 1984, 
and the veteran has been in receipt of compensation effective 
from his service discharge.  This appeal arises from a 
determination by the RO in June 2000 that the veteran is not 
currently entitled to a rating in excess of 30 percent for 
residuals of a total left knee replacement.  

In addition to the 30 percent disability rating for the 
service-connected postoperative left knee residuals, service 
connection has been established for osteoarthritis of the 
left knee, assigned a 10 percent disability rating, which is 
the maximum assignable when there is involvement of only one 
joint.  The veteran's notice of disagreement and substantive 
appeal refer only to his entitlement to an increased rating 
in excess of the 30 percent disability evaluation assigned 
for the residuals of a total left knee replacement, and that 
is the only issue certified on appeal.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claim.  

2.  After a period of rehabilitation following a total left 
knee replacement in April 1999, the veteran can flex the left 
knee only to 98 degrees, and there is chronic swelling and 
crepitus in the joint with significant functional impairment.  



CONCLUSION OF LAW

The residuals of the total replacement of the left knee more 
nearly approximate the criteria for a 60 percent evaluation 
for this disability, but not a higher evaluation.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.45, 4.59, Part 4, Diagnostic Codes 5055, 
5256, 5261, 5262 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his left knee still swells and 
buckles under him causing intense pain which interferes with 
his work at the postal service, and that the service-
connected disorder now warrants a 60 percent disability 
rating.  


I. Background.

The service medical records show that the veteran injured his 
left knee in service, and that after years of continuing 
problems a total knee replacement was eventually necessary in 
April 1999.  

On VA examination in December 1996, range of motion of the 
left knee was to 110 degrees and there was no finding of 
crepitus.  

Documentation from the United States Postal Service, dated in 
January 1999, reflects that the veteran was placed on 
temporary light duty effective that month.  

The total left knee arthroplasty was uncomplicated and 
produced satisfactory results regarding the knee.  A 
schedular total rating was assigned under Diagnostic Code 
5055 from April 20, 1999, until June 1, 2000, when the 
current 30 percent disability rating became effective.  On VA 
examination in May 1999, the veteran was still using a 
wheelchair and crutches following his recent knee surgery.  

When the veteran was examined by the VA in June 2000, it was 
noted that he had been with the postal service since 1987.  
He worked outside on the dock area with certain limitations.  
He rode a forklift and a machine called a mule.  He described 
the level of pain in the left knee as 7 to 8 on a scale of 1 
to 10.  He reported problems with weakness, and a change in 
his pain post surgery from constant severe pain prior to 
surgery to a pain which he described as fatigue and stress.  
There was less pain on the days he did not work.  He reported 
problems with stiffness and swelling of the knee and 
occasionally with heat.  He also noted instability, giving 
way, fatigability and lack of endurance.  He took several 
medications for pain, including Ibuprofen, 800 milligrams, 
when the pain was severe.  He could no longer run and had 
curtailed all sporting activities.  

On physical examination, there was soft tissue swelling 
present without effusion.  The examiner reported that there 
was crepitus on movement with pain produced on motion.  Range 
of motion was to 98 degrees with tightness in addition to 
pain at that point.  The diagnosis was status post total left 
knee replacement with functional deficit secondary to pain 
and decreased range of motion.  


II. Analysis.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disabilities.  Separate diagnostic codes 
identify the various disabilities.  

Evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2000).  In a claim for 
an increased rating, the primary concern is the current level 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In this 
regard, the primary factors warranting the decision being 
made have been set forth herein.  

The veteran's medical history, current clinical 
manifestations, and disability due to pain, weakness, and 
limitation of function beyond that reflected in the 
limitation of motion of the affected joint has been reviewed 
in the context of all applicable regulations.  See DeLuca v. 
Brown, 6 Vet. App. 321 (1993), as it relates to 38 C.F.R. § 
4.40, 4.45, and 4.59.

Under Diagnostic Code 5055, knee replacement (prosthesis), a 
100 percent evaluation will be assigned for one year 
following implantation of the prosthesis.  A 60 percent 
evaluation will be assigned where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability may 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A 30 percent evaluation will be assigned as a minimum rating.  

Under Diagnostic Code 5256, ankylosis of the knee, a 60 
percent evaluation will be assigned when there is extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more.  A 50 percent evaluation will be assigned where 
there is ankylosis in flexion between 20 degrees and 45 
degrees, and a 40 percent evaluation will be assigned where 
there is ankylosis in flexion between 10 degrees and 20 
degrees.  

Under Diagnostic Codes 5261 and 5262, limitation of flexion 
of the leg and limitation of extension of the leg, a 50 
percent evaluation will be assigned where extension is 
limited to 45 degrees, and a 40 percent evaluation will be 
assigned where extension is limited to 30 degrees.  A 30 
percent evaluation will be assigned where flexion is limited 
to 15 degrees, or extension is limited to 20 degrees.  

In this case, the veteran underwent a total knee replacement 
in April 1999 because of increasing problems with the left 
knee.  The surgery replaced the veteran's deteriorating left 
knee joint with a prosthesis.  The veteran's pain on movement 
changed in character but continues to the present, and 
additionally crepitus is now present.  The veteran's range of 
motion in the left knee has also deteriorated after the 
surgery.  Before surgery, the veteran was able to flex to 110 
degrees, and after the surgery he could only flex to 98 
degrees.  After the surgery, the veteran complained of 
increasing difficulty in the left knee caused primarily by 
weakness in the left knee.  He has reported giving up 
sporting activities which he had enjoyed in the past.  It is 
also apparent that the veteran requires pain medication and 
that the service-connected knee disability has impacted on 
his occupational activities.  

The manifestations of the left knee disability do not meet 
the criteria for a rating in excess of 30 percent under the 
Diagnostic Codes 5256, 5260, or 5261, as the recent VA 
examination has not shown ankylosis of the knee, with flexion 
between 10 and 20 degrees, or worse, or limitation of 
extension of the leg to 20 degrees, or worse.  However, 
clearly, the veteran has less motion of the joint than before 
the surgery, as he can now only flex the knee to 98 degrees.  
He has severe weakness in the left knee to the extent that 
his knee gives way on him at times.  VA's examiner has also 
reported that the veteran experiences pain on motion as 
recorded on the VA examination in June 2000, and the veteran 
has indicated that he requires medication for pain on a 
continuing basis.  It is also apparent that the veteran has 
chronic swelling in the joint.  The VA examiner in June 2000 
indicated that the diagnostic assessment included functional 
deficit secondary to pain and decreased range of motion.  

The Board is mindful of 38 C.F.R. § 4.7 which provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  In addition, the Board has taken 
into account in rating the veteran's left knee disability the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The 
functional loss due to weakness is as important as limitation 
of motion.  There is also an indication of continued pain 
because of the use of pain medication on a recurring basis, 
and the notation was entered in the report of physical 
examination that there was chronic swelling in the left knee 
and pain elicited on motion.  Primarily because the VA 
examiner expressed the opinion that there was significant 
functional impairment of the left knee due to pain and 
decreased range of motion, the Board finds that the 
disability picture now more nearly approximates the criteria 
for a 60 percent evaluation than the minimum rating of 30 
percent provided under Diagnostic Code 5055 which was 
previously assigned.  The new rating is based on the maximum 
schedular criteria assignable for the veteran's disability of 
the left knee, and a higher evaluation cannot be assigned 
based on the facts of this case.  


ORDER

Entitlement to a rating of 60 percent, but not higher, for 
residuals of a total left knee replacement is warranted.  The 
benefit sought on appeal is granted, subject to the 
controlling regulations for the award of monetary benefits.  


REMAND

The Board finds that the informal hearing presentation of May 
4, 2000, by the veteran's representative can be construed as 
a timely notice of disagreement with the RO's decision of 
July 1999 that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for right knee disability secondary to the 
service-connected left knee disability.  (See 38 C.F.R. §§ 
20.201, 20.302(a)).  Based on the current record, additional 
adjudication and a statement of the case addressing that 
issue is required, and a remand is necessary for this 
purpose.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should again consider and 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for right knee disability 
secondary to the service-connected left 
knee disability and, if it is denied, 
prepare a statement of the case to the 
appellant and his representative on the 
issue.  The appellant must be advised of 
the time limit in which he can perfect an 
appeal to the Board on this issue by 
filing a substantive appeal.  See 38 
C.F.R. § 20.302(b).  Only if an appeal is 
perfected on the issue, should it be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this matter.  The veteran need take no action until he is 
otherwise notified.  

The appellant has the right to submit any additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

